UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-1145


CHASE CARMEN HUNTER,

                 Plaintiff – Appellant,

          v.

JACQUELINE K. CUNNINGHAM, Individually, & In Her Official
Capacity  as  Commissioner  of   Insurance for  Virginia;
VIRGINIA ATTORNEY GENERAL; VIRGINIA BUREAU OF INSURANCE,
The,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:14-cv-00704-HEH)


Submitted:   August 17, 2015                 Decided:    November 5, 2015


Before DUNCAN    and   DIAZ,   Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Chase Carmen Hunter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Chase    Carmen    Hunter    appeals      the   district       court’s    order

dismissing her complaint for failure to state a claim pursuant

to 28 U.S.C. § 1915(e)(2)(B)(ii) and Fed. R. Civ. P. 12(b)(6).

We    have   reviewed     the   record     and    find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.       Hunter v. Cunningham, No. 3:14-cv-00704-HEH (E.D. Va.

Jan. 5, 2015).      We also deny her motion seeking mandamus relief

and     other     pending       motions,       including       her     motions      to

electronically file her submissions, proceed in forma pauperis,

and correct the docket.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    this   court    and     argument     would    not   aid   the

decisional process.

                                                                             AFFIRMED




                                           2